Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of                                , 2013 (the
“Agreement”), by and among:


Parties:
 
 
Pacific Green Technologies Inc., a company incorporated in Delaware whose
registered office is at 5205 Prospect Road, Suite 135-226,  San Jose, CA 95129,
USA (the “Purchaser”); and
 
Pacific Green Energy Parks Limited, a company incorporated in the British Virgin
Islands under company number 1706792, whose registered office is at Palm Grove
House, PO Box 438, Road Town, Tortola, British Virgin Islands (the “Company”);
and



 
Pacific Green Group Limited, a company incorporated in the British Virgin
Islands under company number 1532858, whose registered office is at Bison Court,
PO Box 3460, Road Town, Tortola, British Virgin Islands (“PGG”); and



 
Diodati Investments Limited, a company incorporated in the British Virgin
Islands under company number 1718539, whose registered office is at Palm Grove
House, PO Box 438, Road Town, Tortola, British Virgin Islands (“Diodati”); and



 
Rhumline Limited, a company incorporated in the British Virgin Islands whose
registered office is at Bison Court, PO Box 3460, Road Town, Tortola, British
Virgin Islands (“Rhumline”);



 
Sanguine Nature Limited, a company incorporated in the British Virgin Islands
under company number 1729051, whose registered office is at Trinity Chambers, PO
Box 4301, Tortola, British Virgin Islands (“Sanguine”); and
 
Chris Cuffe and Natasha Cuffe, C&N Cuffe Super A/C of 9 Chelmsford Avenue,
Lindfield NSW, Australia 2070 (“C&N Cuffe”)

 
PGG, Diodati, Rhumline, Sanguine and C&N Cuffe are each referred to herein as
the “Seller” and collectively as the “Sellers”.  Each of the Company, the
Seller, and the Purchaser, are referred to herein as a “Party” and collectively,
as the “Parties”.


 
 

--------------------------------------------------------------------------------

 


BACKGROUND


A.
The Company owns 100% of the share capital of Energy Park Sutton Bridge
Limited.  Energy Park Sutton Bridge Limited is a company incorporated in
England, United Kingdom, under number 06492323 whose registered office is at
Midas Building Unit A, Roundhouse Close, Peterborough, PE1 5TA (“EPSB”).



B.
EPSB is developing a 49MW biomass power plant on land located at Sutton Bridge,
Lincolnshire, United Kingdom (the “Sutton Bridge Facility”).



C.
EPSB holds an option (the “Property Option”) to purchase the real property (the
“Property”) upon which the Sutton Bridge Facility will be built.  As at the date
of this Agreement, the Property awaits planning permission.



D.
The Sellers own 100% of the issued and outstanding securities of the Company,
being 1,752 common shares (the “Seller Shares”).



E.
The Purchaser wishes to acquire the Seller Shares from the Sellers subject to
the terms and conditions of this Agreement.



NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Seller and the Purchaser hereby agree as
follows:


1.           Purchase and Sale.
 
The Sellers shall sell, transfer, convey and deliver unto the Purchaser the
Seller Shares, and the Purchaser shall acquire and purchase from the Sellers the
Seller Shares.


2.           Purchase Price.  In full consideration of the Seller Shares the
Purchaser shall pay to the Sellers consideration as follows:
 
(a)           $100 payable upon execution of this Agreement;
 
(b)           $14,000,000 payable in new common shares in the capital stock of
the Purchaser at a deemed price per share at the lower of US$4 per share or the
average closing price per share of the Purchaser in the ten (10) trading days
immediately preceding the date of satisfaction of the conditions to closing set
out in below section 10;
 
(c)           $3,000,000 payable in new common shares in the capital stock of
the Purchaser at a deemed price per share at the lower of US$4 per share or the
average closing price per share of the Purchaser in the ten (10) trading days
immediately preceding the date upon which the Company or any affiliate of the
Company either purchases the Property or secures a lease permitting the Company
(or one of its affiliates) to operate the Sutton Bridge Facility on the
Property, which shares shall be issued within 30 days;
 
 
2

--------------------------------------------------------------------------------

 
 
 (d)           Subject to the achievement of the lease or purchase of the
Property as set out in above Section 2(c) and to the Company securing sufficient
financing for the construction of the Sutton Bridge Facility, $33,000,000
million payable in new common shares in the capital stock of the Purchaser at a
deemed price per share at the lower of US$4 per share or the average closing
price per share of the Purchaser in the ten (10) trading days immediately
preceding the date the Company secures sufficient financing for the construction
of the Sutton Bridge Facility, which shares shall be payable within 30 days
following commencement of the development of the Sutton Bridge Facility.
 
(collectively the “Consideration”)


The Consideration shall be payable to the Sellers on a pro-rata, pari-passu
basis in proportion to the respective number of Seller Shares sold by them
hereunder as set out in Schedule “A” hereto.


3.           The Closing.
 
(a)           General.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by exchange of documents among the
Parties by fax or courier, as appropriate, following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) not later than June 30,
2013 or such other date as the Purchaser and the Seller may mutually determine
(the “Closing Date”).
 
(b)           Deliveries at the Closing. At the Closing: (i) the Seller shall
deliver to the Purchaser the various certificates, instruments, and documents
referred to in Section 9(a) below; (ii) each Seller shall deliver to the
Purchaser a certificate (each a “Certificate”) evidencing the Seller Shares
hereby sold by the Seller, endorsed in blank or accompanied by duly executed
assignment documents and including a Medallion Guarantee or other form of
signature guarantee acceptable to the Purchaser.
 
4.           Representations and Warranties of the Sellers.
 
Each Seller represents and warrants to the Purchaser that the statements
contained in this Section 4, with respect to such Seller, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4).
 
(a)           The Company is a corporation  duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation,
and has the power and authority to execute, deliver and perform its obligations
under this Agreement and to sell, assign, transfer and deliver to the Purchaser
the Seller Shares as contemplated hereby.  No corporate action, permit, consent,
approval or authorization of, or declaration, filing or registration with any
governmental or regulatory authority or consent of any third party is required
in connection with the execution and delivery by Seller of this Agreement and
the consummation of the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Seller will violate or result in a breach of
any term or provision of any agreement to which any Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Seller or any  properties or assets of the Seller.
 
(c)           This Agreement has been duly and validly executed by the Seller,
and constitutes the valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.
 
(d)           The Seller shall indemnify, defend and hold harmless Purchaser
from and against all liabilities incurred by Purchaser, directly or indirectly,
including without limitation, all reasonable attorney’s fees and court costs,
arising out of or in connection with the purchase of the Seller’s Seller Shares
set forth in this Agreement, except where fraud, intent to defraud or default of
payment evolves on the part of Purchaser.
 
(e)           The Seller owns the Seller Shares as set out opposite the Seller’s
Name in Schedule “A” hereto, free and clear of all liens, charges, security
interests, encumbrances, claims of others, options, warrants, purchase rights,
contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchaser, the Purchaser will acquire good, valid and marketable title thereto
free and clear of all Liens.  The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement).  The Seller is not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any capital stock of the Company.
 
5.           Representations and Warranties Concerning the Purchaser.  The
Purchaser represents and warrants to the Seller and the Company that the
statements contained in this Section 5 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 5).
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           SEC Reports.  The Purchaser has filed all reports, registration
statements, definitive proxy statements and other documents and all amendments
thereto and supplements thereof required to be filed by it with the U.S.
Securities and Exchange Commission (the “SEC Reports”), all of which have
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder.  As of the respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Purchaser’s SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading.
 
(b)           Organization of Purchaser.  The Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  The Purchaser is duly authorized to conduct business and is in good
standing under the laws in every jurisdiction in which the ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.  “Material Adverse Effect” means any
material adverse effect on the business, operations, assets, financial condition
or prospects of the Purchaser or its Subsidiaries, if any, taken as a whole or
on the transactions contemplated hereby or by the agreements or instruments to
be entered into in connection herewith.  The Purchaser has full corporate power
and authority and all licenses, permits, and authorizations necessary to carry
on its business. Except for the Subsidiary, the Purchaser has no subsidiaries
and does not control any entity, directly or indirectly, or have any direct or
indirect equity participation in any other entity.
 
(c)           Capitalization; No Restrictive Agreements.
 
(i)           The Purchaser’s authorized capital stock, as of the date of this
Agreement, consists of 500,000,000 shares of Common Stock, $0.001 par value per
share, of which 7,492,799 shares are issued and outstanding.
 
(ii)          The Purchaser has not reserved any shares of its Common Stock for
issuance upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock.  All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Purchaser or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Purchaser, nor is the Purchaser committed to issue any such option, warrant,
right or security.  There are no agreements relating to the voting, purchase or
sale of capital stock (i) between or among the Purchaser and any of its
stockholders, (ii) between or among the Seller and any third party, or (iii)
between or among any of the Purchaser’s stockholders.  The Purchaser is not a
party to any agreement granting any stockholder of the Purchaser the right to
cause the Purchaser to register shares of the capital stock of the Purchaser
held by such stockholder under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Financial Statements.  The Seller has provided the Purchaser with
audited balance sheets and statements of operations, changes in stockholders'
deficit and cash flows for period from April 5, 2011 (inception) to March 31,
2012 (collectively, the “Financial Statements”).  The Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis, fairly present the financial
condition, results of operations and cash flows of the Purchaser as of the
respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Purchaser.  The Purchaser does not
have any liability (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due), including any liability for
taxes, except for liabilities expressly specified in the Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).
 
(e)           Absence of Certain Changes.  Since March 31, 2012, there has not
been any event or condition of any character which has materially adversely
affected, or may be expected to materially adversely affect, the Purchaser’s
business or prospects, including, but not limited to any material adverse change
in the condition, assets, Liabilities (existing or contingent) or business of
the Purchaser from that shown in the Financial Statements.
 
(f)           Legal Proceedings.  As of the date of this Agreement, there is no
legal, administrative, investigatory, regulatory or similar action, suit, claim
or proceeding which is pending or threatened against the Purchaser which, if
determined adversely to the Purchaser, could have, individually or in the
aggregate, a Material Adverse Effect.
 
(g)           Legal Compliance.  The Purchaser has complied in all material
respects with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of all
applicable governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Purchaser alleging any failure so to comply.  Neither the
Purchaser, nor any officer, director, employee, consultant or agent of the
Purchaser has made, directly or indirectly, any payment or promise to pay, or
gift or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of an applicable governmental
authority or customer, under circumstances which could subject the Purchaser or
any officers, directors, employees or consultants of the Purchaser to
administrative or criminal penalties or sanctions.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           Disclosure.  No representation or warranty by the Seller contained
in this Agreement, and no statement contained in any document, certificate or
other instrument delivered or to be delivered by or on behalf of the Seller
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact or omit or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading.
 
6.           Representations and Warranties of the Company.  The Company and the
Sellers jointly and severally represent and warrant to the Purchaser that the
statements contained in this Section 6 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 6).
 
(a)           Organization of Company.  The Company and EPSB are corporations
registered in the British Virgin Islands and England respectively and are duly
organized, validly existing, and in good standing under the laws of the British
Virgin Islands and England respectively.  The Company and EPSB are duly
authorized to conduct business and are in good standing under the laws in every
jurisdiction in which the ownership or use of property or the nature of the
business conducted by them makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company,
EPSB or their respective  Subsidiaries, if any, taken as a whole or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.  The Company and EPSB have full corporate
power and authority and all licenses, permits, and authorizations necessary to
carry on its business. Except for EPSB, the Company has no subsidiaries and does
not control any entity, directly or indirectly, or have any direct or indirect
equity participation in any other entity.  EPSB has no subsidiaries and does not
control any entity, directly or indirectly, or have any direct or indirect
equity participation in any other entity.
 
(b)           Capitalization; No Restrictive Agreements.
 
(i)           The Company’s authorized capital stock, as of the date of this
Agreement, consists of 50,000 shares of Common Stock of no par value per share,
of which 1,752 shares are issued and outstanding.
 
(ii)          The Company has not reserved any shares of its Common Stock for
issuance upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock.  All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and regional securities
laws.  There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security.  There are no agreements relating to the voting, purchase or sale
of capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Seller and any third party, or (iii) between or among
any of the Company’s stockholders.  The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder for
resale to the public, whether under the Securities Act or under the securities
laws or regulations of any jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Financial Statements.  The Seller and the Company will provide the
Purchaser with audited consolidated balance sheets and statements of operations,
changes in stockholders' deficit and cash flows for the period ended March 31,
2013 and any subsequently completed quarterly financial period (collectively,
the “Company Financial Statements”).  The Company Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis, fairly present the financial
condition, results of operations and cash flows of the Company and EPSB as of
the respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company.  Neither the Company nor
EPSB has any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for taxes, except for liabilities expressly specified in the
Financial Statements (none of which results from, arises out of, relates to, is
in the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).
 
(d)           Absence of Certain Changes.  Since the date of the Company
Financial Statements, there has not been any event or condition of any character
which has materially adversely affected, or may be expected to materially
adversely affect, the Company or EPSB’s business or prospects, including, but
not limited to any material adverse change in the condition, assets, Liabilities
(existing or contingent) or business of the Company or EPSB from that shown in
the Company Financial Statements.
 
(e)           Legal Proceedings.  As of the date of this Agreement, there is no
legal, administrative, investigatory, regulatory or similar action, suit, claim
or proceeding which is pending or threatened against the Company or EPSB which,
if determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.
 
(f)           Legal Compliance.  The Company and EPSB have complied in all
material respects with all applicable laws (including rules, regulations, codes,
plans, injunctions, judgments, orders, decrees, rulings, and charges thereunder)
of all applicable governmental authorities, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the them alleging any failure so to comply.  Neither
the Company nor ESBP, or any officer, director, employee, consultant or agent of
the Company or EPSB has made, directly or indirectly, any payment or promise to
pay, or gift or promise to give or authorized such a promise or gift, of any
money or anything of value, directly or indirectly, to any governmental
official, customer or supplier for the purpose of influencing any official act
or decision of such official, customer or supplier or inducing him, her or it to
use his, her or its influence to affect any act or decision of an applicable
governmental authority or customer, under circumstances which could subject the
Company, EPSB, or any of their officers, directors, employees or consultants to
administrative or criminal penalties or sanctions.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Disclosure.  No representation or warranty by the Company or the
Sellers contained in this Agreement, and no statement contained in any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Company or Sellers pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omit or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.
 
7.           Brokers and Finders.
 
There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein.  Neither the Seller
nor Company, or any of its directors, officers or agents on their behalf, have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or financial advisory services or other
similar payment in connection with this Agreement.
 
8.           Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a)           General. Each of the Parties will use his or its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 11 below).
 
(b)           Notices and Consents.  Each of the Parties will give any notices
to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governmental authorities necessary in
order to consummate the transactions contemplated hereby.
 
9.           Post-Closing Covenants.  The Parties agree that if at any time
after the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party may reasonably request, all at the sole cost and expense of
the requesting Party.
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Conditions to Obligation to Close.
 
(a)           Conditions to Obligation of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i)           the representations and warranties set forth in Sections 6 and 7
above shall be true and correct in all material respects at and as of the
Closing Date;
 
(ii)          The Company shall have provided the Purchaser with a copy of the
Company Financial Statements;
 
(iii)         each Seller shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;
 
(iv)         no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);
 
(v)          the Property Option shall be in good standing and validly
enforceable against the optionor upon its terms and no obligation of EPSB,
Company, or of any third party thereunder shall be in default or in arrears; and
 
(vi)         EPSB or the Company shall have received all municipal, regional,
and federal planning permission (as applicable) required for the development of
the Sutton Bridge Facility.
 
 
The Purchaser may waive any condition specified in this Section 11(a) at or
prior to the Closing in writing executed by the Purchaser.
 
(b)          Conditions to Obligation of the Sellers.
 
The obligations of the Sellers to consummate the transactions to be performed by
her in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i)           the representations and warranties set forth in Section 5 above
shall be true and correct in all material respects at and as of the Closing
Date;
 
(ii)          the Purchaser shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)         no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect); and
 
(iv)         all actions to be taken by the Purchaser in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Seller.
 
The Sellers may waive any condition specified in this Section 11(b) at or prior
to the Closing in writing executed by the Sellers.
 
11.           Miscellaneous.
 
(a)           Facsimile Execution and Delivery. Facsimile execution and delivery
of this Agreement is legal, valid and binding execution and delivery for all
purposes.
 
(b)           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.
 
(c)           Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(d)           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Purchaser and the Seller; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its Affiliates, and (ii) designate one or more of its affiliates to
perform its obligations hereunder, but no such assignment shall operate to
release Purchaser or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.
 
(e)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           Headings. The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(g)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties.
 
(h)           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
 
(i)           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Purchaser and the Sellers or their respective representatives. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(j)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(k)           Expenses. Each of the Parties will bear his or its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
(l)           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in the disclosure Schedules attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless the
disclosure Schedules identifies the exception with particularity and describes
the relevant facts in detail. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item in the
disclosure Schedules or supplied in connection with the Purchaser’ due diligence
review, shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).
 
(m)           Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter (subject to the provisions set forth in Section 11(o)
below), in addition to any other remedy to which they may be entitled, at law or
in equity.
 
(n)           Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Delaware, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(g) above. Nothing in this
Section 11(n), however, shall affect the right of any Party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.


[signature pages follow]


 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Sellers, the Company, and the Purchaser have caused this
Stock Purchase Agreement to be executed and delivered by their respective
officers thereunto duly authorized, all as of the date first written above.
 

PACIFIC GREEN TECHNOLOGIES INC.             Signature         Per:          
Its:
__________________________and Authorized Signatory
        PACIFIC GREEN ENERGY PARKS LIMITED             Signature         Per:
 
        Its:
__________________________and Authorized Signatory
        PACIFIC GREEN GROUP LIMITED             Signature        
Per:
 
        Its:
__________________________and Authorized Signatory
 

 
 
14

--------------------------------------------------------------------------------

 
 

DIODATI INVESTMENTS LIMITED             Signature        
Per:
 
        Its:
__________________________and Authorized Signatory
        RHUMLINE LIMITED             Signature         Per:
 
        Its:
__________________________and Authorized Signatory
        SANGUINE NATURE LIMITED             Signature         Per:
 
        Its:
__________________________and Authorized Signatory
        CHRIS AND NATASHA CUFFE             Signature             Signature  

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Selling Shareholders of
Pacific Green Energy Parks Limited



Name
Common Shares Being Sold
PACIFIC GREEN GROUP LIMITED
1,000
DIODATI INVESTMENTS LIMITED
388
RHUMLINE LIMITED
173
SANGUINE NATURE LIMITED
173
CHRIS AND NATASHA CUFFE
18



 
16

--------------------------------------------------------------------------------